19-08279-rdd         Doc 31       Filed 10/01/19       Entered 10/01/19 10:12:52                Main Document
                                                      Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       )        Chapter 11
                                                             )
WINDSTREAM HOLDINGS, INC., et al.,1                          )        Case No. 19-22312 (RDD)
                                                             )
                           Debtors.                          )        (Jointly Administered)
                                                             )
WINDSTREAM HOLDINGS, INC. et al.,                            )
                                                             )
                           Plaintiffs,                       )        Adv. Pro. No. 19-08279
v.                                                           )
                                                             )
UNITI GROUP INC., et al.,                                    )
                                                             )
                           Defendants.                       )

                                 STIPULATED SCHEDULING ORDER

         This Stipulated Scheduling Order (the “Order”) is entered into by and among

(a) Windstream Holdings, Inc. and Windstream Services, LLC (together, “Windstream”);

(b) CSL National, LP and certain of its defendant affiliates (collectively, “Uniti”); and (c) the

First Lien Ad Hoc Group, the Ad Hoc Committee of Second Lien Noteholders, the Official

Committee of Unsecured Creditors, and UMB Bank, National Association and U.S. Bank

National Association, solely in their capacities as indenture trustees (collectively, the

“Intervenors”). Each of the persons or entities identified in the foregoing clauses (a) through (c)

shall be referred to herein individually as a “Party,” and, collectively, as the “Parties.”




1    The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
     number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
     the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
     complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
     http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter
     11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-08279-rdd      Doc 31       Filed 10/01/19    Entered 10/01/19 10:12:52       Main Document
                                                Pg 2 of 6


                                                Recitals

       WHEREAS, on July 25, 2019, Windstream filed their Complaint; and

       WHEREAS, the Parties have agreed to certain dates and deadlines to litigate the issues

raised in the Complaint.

                                                Order

       1.        The following deadlines and dates are approved:

         Deadline                                                  Date
         Completion of substantial document productions            10/28/2019
         Uniti’s answer or motion to dismiss Windstream’s 10/15/2019
         Complaint due
            Windstream’s motion to dismiss opposition brief 11/4/2019
            due
            Uniti’s motion to dismiss reply brief due              11/27/2019
            Court hearing on Uniti’s motion to dismiss             [_____] (on or before
                                                                   12/6/2019 subject to
                                                                   Court availability)
            Uniti’s answer due assuming it moved to dismiss Seven calendar days
                                                            following a decision on
                                                            Uniti’s motion to dismiss
         Disclosure of potential expert topics                     11/18/2019
         Pre-motion      for     summary    judgment       Court 11/21/2019
         conference
         Fact discovery cutoff                                     11/22/2019
         Motions for summary judgment due                          11/25/2019
            Summary judgment opposition briefs due                 12/9/2019
            Summary judgment reply briefs due                      12/16/2019
            Court hearing on motions for summary judgment 12/18/2019
         Deadline to exchange expert reports                       1/27/2020
         Deadline to exchange rebuttal expert reports              2/14/2020
         Expert discovery cutoff                                   2/24/2020
         Deadline to file pre-trial briefs, motions in limine, 2/28/2020
         and exhibit and witness lists
         Trial                                                     3/2/2020 to 3/6/2020



                                                   2
19-08279-rdd     Doc 31       Filed 10/01/19     Entered 10/01/19 10:12:52      Main Document
                                                Pg 3 of 6


       2.      The Parties may modify the deadlines set forth herein by (a) mutual agreement or

(b) upon request and further order from the Court, which request shall be granted for good cause,

subject to the Court’s calendar. The Parties agree to act in good faith in discussing any extension

to the deadline to complete substantial document production.

       3.      The Parties agree that service by e-mail on all other Parties of all discovery

requests and written responses is sufficient.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


Dated: White Plains, New York
       September 30, 2019
                                                 /s/Robert D. Drain
                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  3
19-08279-rdd    Doc 31    Filed 10/01/19    Entered 10/01/19 10:12:52   Main Document
                                           Pg 4 of 6


WE ASK FOR THIS:

/s/ Stephen E. Hessler
Stephen E. Hessler, P.C.
Marc Kieselstein, P.C.
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:     (212) 446-4800
Facsimile:     (212) 446-4900
- and -
James H.M. Sprayregen, P.C.
Ross M. Kwasteniet, P.C. (admitted pro hac vice)
Brad Weiland (admitted pro hac vice)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telephone:     (312) 862-2000
Facsimile:     (312) 862-2200

Counsel to the Debtors and Debtors in Possession


/s/ Elliot Moskowitz
Eli J. Vonnegut
Elliot Moskowitz
Angela M. Libby
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000

Counsel to Uniti Group, Inc.




                                             4
19-08279-rdd    Doc 31    Filed 10/01/19    Entered 10/01/19 10:12:52   Main Document
                                           Pg 5 of 6




/s/ Samuel E. Lovett
Andrew N. Rosenberg
Brian S. Hermann
Samuel E. Lovett
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990

Counsel to the First Lien Ad Hoc Group


/s/ Dennis F. Dunne
Dennis F. Dunne
Andrew M. Leblanc
Samuel A. Khalil
MILBANK LLP
55 Hudson Yards
New York, New York 10001
Telephone: (212) 530-5000
Facsimile: (212) 530-5219

Counsel to the Ad Hoc Committee of Second Lien Noteholders


/s/ Todd M. Goren
Lorenzo Marinuzzi
Todd M. Goren
Jennifer L. Marines
Jamie A. Levitt
MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019-9601
Telephone: (212) 468-8000
Facsimile:    (212) 468-7900

Counsel to the Official Committee of Unsecured Creditors




                                              5
19-08279-rdd    Doc 31     Filed 10/01/19    Entered 10/01/19 10:12:52   Main Document
                                            Pg 6 of 6




/s/ Julia M. Winters
Thomas E. Lauria
WHITE & CASE LLP
Southeast Financial Center, Suite 4900
200 South Biscayne Blvd.
Miami, Florida 33131
Telephone: (305) 371-2700
Facsimile: (305) 358-5744

- and -

J. Christopher Shore
Harrison Denman
Philip M. Abelson
Julia M. Winters
WHITE & CASE LLP
1221 Avenue of the Americas
New York, NY 10020-1095
Telephone: (212) 819-8200
Facsimile: (212) 354-8113

Special Counsel to UMB Bank, N.A. and U.S. Bank N.A.




                                              6
